DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed March 8, 2021.   Claims 5, 12 and 18 have been canceled without prejudice. Claims 1, 3, 4, 6, 8, 10, 11, 13, 15-17, 19 and 21-28 are pending and an action on the merits is as follows.	
Rejections of claims 1, 3-6, 8, 10-13, 15-19 and 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8, 10, 11, 13, 15-17, 19 and 26-28 are rejected under 35 U.S.C. 103 as being obvious over Haipus (US 2017/0073188 A1) in view of Suihkonen et al. (US 8,205,722 B2), further in view of Marien et al. (US 8,794,389 B2).
Claims 1, 8 and 15: Haipus discloses a method and control system of operating a building elevator system comprising a processor and a memory including computer-executable instructions executed by the processor, and a computer program product embodied on a computer readable medium which include instructions executable by a processor, where an evacuation call is determined to be active for a first evacuation floor (first floor F1) (pages 3-4 ¶ [0040]) serviced by a first elevator group (C1) (page 5 ¶ [0055]).  An evacuation discharge floor of the first elevator group is set to a transfer floor (intermediate floor Fi) (page 4 ¶ [0042]) serviced by the first elevator group (page 5 ¶ [0055]), and a second elevator group (C2) operable to service the transfer floor and a discharge floor (second floor F2) (page 6 ¶ [0057]) is requested to enter an evacuation mode of operation, where a second evacuation floor is set to the transfer floor (page 1 ¶ [0005]) serviceable by the second elevator group (page 6 ¶ [0057]).  
Control of the first elevator group and second elevator group is coordinated to evacuate one or more occupants (passengers) from the first evacuation floor serviced by the first elevator group to the discharge floor serviced by the second elevator group (page 6 ¶ [0056]). In an evacuation mode of operation, travel is prioritized between an evacuation floor and the evacuation discharge floor over one or more requests (calls) received from one or more elevator call buttons between the evacuation floor and the evacuation discharge floor (page 2 ¶ [0016]).  Therefore a dispatching priority is changed in the evacuation mode of operation.  Such operation is also achieved where the first and second elevator groups travel in parallel hoistways (page 7 ¶ [0066]).  The first and second elevator groups are disclosed to travel in parallel hoistways, and are each able to stop at a common floor (Fi) (page 7 ¶ [0066]).  This reference fails to disclose the first evacuation floor serviced by the first elevator group to be unreachable by the second elevator group, there being at least one region of inaccessible floors from the first elevator group that prevents entrance/egress of passengers between the transfer floor and the discharge floor.  This reference further fails to disclose one or more conditions of the discharge floor to be monitored by a control system, an alternate discharge floor of the second elevator group to be set by the control system based on detecting one or more degraded conditions at the discharge floor, and travel of the second elevator group between the alternate discharge floor and the discharge floor to be restricted by the control system.
However Suihkonen et al. teaches a method and control system of operating a building elevator system, and a computer program product embodied on a computer readable medium including instructions executable by a processor, where a first elevator group (elevator group B) services floors 0, 10-20 and a second elevator group (elevator group A) services floors 0-10 in parallel hoistways, as can be seen from Fig. 1 (column 5 lines 37-41).  Therefore floors 11-20 serviced by the first elevator group is unreachable by the second elevator group, and a region (floors 2-9) includes inaccessible floors from the first elevator group, which prevents entrance/egress of passengers between a transfer floor (floor 10) serviceable by both elevator groups (column 5 lines 41-43) and a discharge floor (floor 0).
Given the teachings of Suihkonen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Haipus with providing the first elevator group to service the transfer floor and floors above the transfer floor, and the second elevator group to service the transfer floor and floors below the transfer floor.  The first evacuation floor serviced by the first elevator group then would be unreachable by the second elevator group, and a region exists of inaccessible floors from the first elevator group that prevents entrance/egress of passengers between the transfer floor and the discharge floor.  Doing so would “enable optimal division and use of transport capacity between elevator groups” as taught in Suihkonen et al. (column 2 lines 29-30) during evacuation operation (column 4 lines 61-65).  These references fail to disclose one or more conditions of the discharge floor to be monitored by a control system, an alternate discharge floor of the second elevator group to be set by the control system based on detecting one or more degraded conditions at the discharge floor, and travel of the second elevator group between the alternate discharge floor and the discharge floor to be restricted by the control system.
However Marien et al. teaches a method and control system of operating a building elevator system, and a computer program product embodied on a computer readable medium which include instructions executable by a processor, where a condition of a discharge floor (primary predetermined floor/ground floor) is monitored by a control system, and an alternate discharge floor (secondary predetermined floor) is set by the control system based on detecting one or more degraded conditions (fire/smoke) at the discharge floor (column 5 lines 43-51). Travel of the elevator group between the alternate discharge floor and the discharge floor then would be restricted by the control system.
Given the teachings of Marien et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Haipus as modified by Suihkonen et al. with providing one or more conditions of the discharge floor to be monitored by a control system, an alternate discharge floor of the second elevator group to be set by the control system based on detecting one or more degraded conditions at the discharge floor, and travel of the second elevator group between the alternate discharge floor and the discharge floor to be restricted by the control system.  Doing so would allow safe “release [of] any passengers” as taught in Marien et al. (column 5 lines 56-58) even when fire is detected at the discharge floor (column 5 lines 47-51).
Claims 3, 10 and 16: Haipus modified by Suihkonen et al. and Marien et al. discloses a method, control system and computer program as state above where the first and second elevator groups travel in parallel hoistways, and are each able to stop at a common floor, as stated above.  These references fail to disclose the second elevator group to enter the evacuation mode of operation based on determining that the first elevator group is inhibited from traveling to the discharge floor.
However Marien et al. teaches a method and control system of operating a building elevator system, and a computer program product embodied on a computer readable medium which include instructions executable by a processor, where an elevator group is sent to a secondary predetermined floor when inhibited from traveling to a discharge floor (primary predetermined floor/ground floor) due to fire in the elevator shaft (column 5 lines 43-52).
Given the teachings of Marien et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Haipus as modified by Suihkonen et al. with providing the second elevator group to enter the evacuation mode of operation based on determining that the first elevator group is inhibited from traveling to the discharge floor.  Doing so would allow safe “release [of] any passengers” as taught in Marien et al. (column 5 lines 56-58) even when fire is detected in the corresponding elevator shaft (column 5 lines 47-52).
Claims 4, 11 and 17: Haipus modified by Suihkonen et al. and Marien et al. discloses a method, control system and computer program where the first elevator group is determined to be inhibited from traveling to the discharge floor due to fire in the corresponding elevator shaft, as state above. Therefore the first elevator group is determined to be inhibited from traveling to the discharge floor based on detecting a degraded hoistway condition.
Claims 6, 13 and 19: Haipus modified by Suihkonen et al. and Marien et al. discloses a method, control system and computer program as state above, but fails to disclose the evacuation discharge floor of one or more elevator cars of the first elevator group to be changed to a secondary transfer floor.
However Marien et al. teaches a method and control system of operating a building elevator system, and a computer program product embodied on a computer readable medium which include instructions executable by a processor, where an elevator group is sent to a secondary predetermined floor when inhibited from traveling to a primary predetermined floor due to fire/smoke at the primary predetermined floor (column 5 lines 43-51).
Given the teachings of Marien et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Haipus as modified by Suihkonen et al. with providing the evacuation discharge floor of one or more elevator cars of the first elevator group to be changed to a secondary transfer floor.  Doing so would allow safe “release [of] any passengers” as taught in Marien et al. (column 5 lines 56-58) even when fire is detected at the discharge floor (column 5 lines 47-51).
Claims 26-28: Haipus modified by Suihkonen et al. discloses a method, control system and computer program where a dispatching priority is chanted in an evacuation mode of operation to prioritize travel between an evacuation floor and the evacuation discharge floor over one or more requests received from one or more elevator call buttons between the evacuation floor and the evacuation discharge floor, as stated above.  These references fail to disclose travel to be prioritized between the transfer floor and the discharge floor for the second elevator group over one or more requests received from one or more elevator call buttons between the transfer floor and the discharge floor.
However since Haipus discloses that travel is prioritized for the first elevator group between an evacuation floor and an evacuation discharge floor over one or more requests received from one or more elevator call buttons between the evacuation floor and the evacuation discharge floor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, control system and computer program disclosed in Haipus with providing travel to also be prioritized between the transfer floor and the discharge floor for the second elevator group over one or more requests received from one or more elevator call buttons between the evacuation discharge floor and the discharge floor.  Doing so would “provide a relatively equal treatment for all the passengers being evacuated” as taught in Haipus (page 4 ¶ [0043]) since additional calls which may be applied to existing evacuation runs are ignored.  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2017/0073188 A1) modified by Suihkonen et al. (US 8,205,722 B2) and Marien et al. (US 8,794,389 B2) as applied to claims above, further in view of De Jong et al. (US 7,258,203 B2).
Claims 21-23: Haipus modified by Suihkonen et al. and Marien et al. discloses a method, control system and computer program where the transfer floor is accessible by the first elevator group and the second elevator group and a region exists of inaccessible floors from the first elevator group that prevents entrance/egress of passengers between the transfer floor and the discharge floor, as stated above.  These references fail to disclose a secondary transfer floor between the transfer floor and the discharge floor accessible by the first elevator group and the second elevator group, and the region to include a first region of inaccessible floors between the transfer floor and the secondary transfer floor and a second region of inaccessible floors between the secondary transfer floor and the discharge floor, where both the first region and second region are inaccessible by the first elevator group and are accessible by the second elevator group, and one or more elevator cars of the first elevator group to be controlled to prevent entrance/egress of passengers of the first elevator group in the first region of inaccessible floors and in the second region of inaccessible floors.
However De Jong et al. teaches a method and control system of operating a building elevator system, and a computer program product embodied on a computer readable medium which include instructions executable by a processor, where a transfer zone is shown in Fig. 2B to include a transfer floor (T5) and multiple secondary transfer floors (T1-T4) between the transfer floor and a discharge floor (first floor), where the transfer zone can include only two transfer floors, while certain of said multiple transfer floors can be excluded from use due to various factors (column 7 lines 31-44).  In the situation where only the transfer floor (T5) and secondary transfer floor (T1) are utilized and all other secondary transfer floors are excluded from use, a secondary transfer floor (T1) exists between the transfer floor and the discharge floor.  A first region of inaccessible floors then exists for a first elevator group in zone (Z2) between the transfer floor and the secondary transfer floor and a second region of inaccessible floors exists for the first elevator group between the secondary transfer floor and the discharge floor, as can be seen from Fig. 2B.  One or more elevator cars of the first elevator group then would be controlled to prevent entrance/egress of passengers of the first elevator group in the first region of inaccessible floors and in the second region of inaccessible floors.
Given the teachings of De Jong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Haipus as modified by Suihkonen et al. and Marien et al. with providing a secondary transfer floor between the transfer floor and the discharge floor accessible by the first elevator group and the second elevator group, and the region to include a first region of inaccessible floors between the transfer floor and the secondary transfer floor and a second region of inaccessible floors between the secondary transfer floor and the discharge floor, the first region and second region to be inaccessible by the first elevator group and accessible by the second elevator group, and one or more elevator cars of the first elevator group to be controlled to prevent entrance/egress of passengers of the first elevator group in the first region of inaccessible floors and in the second region of inaccessible floors.  Doing so would allow exclusion of “certain possible transfer floors from transfer floor use when a given condition is fulfilled” such as “congested traffic situations in the elevator group” or “where the floors in question are reserved for a use other than transfer floor use” as taught in De Jong et al. (column 7 lines 35-44).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2017/0073188 A1) modified by Suihkonen et al. (US 8,205,722 B2) and Marien et al. (US 8,794,389 B2) as applied to claims above, further in view of Mangini et al. (US 9,359,172 B2).
Claim 24: Haipus modified by Suihkonen et al. and Marien et al. discloses a method as stated above, but fails to disclose a sway condition of the first elevator group to be detected and compared to a sway limit, where the first elevator group is determined to be inhibited from traveling between the transfer floor and the discharge floor based on a result of comparing the sway condition to the sway limit.
However Mangini et al. teaches a method for operating a building elevator system, where a sway condition of an elevator group is detected and compared to a sway limit such that at least one operating parameter can be altered based on a magnitude of the sway condition and a result of comparing the sway condition to the sway limit, where the operating parameter includes limiting an elevator run into lower landings (column 4 line 49 through column 5 line 7).
Given the teachings of Mangini et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Haipus as modified by Suihkonen et al. and Marien et al. with providing a sway condition of the first elevator group to be detected and compared to a sway limit, where the first elevator group is determined to be inhibited from traveling between the transfer floor and the discharge floor based on a result of comparing the sway condition to the sway limit.  Doing so would allow selection of “appropriate elevator control operations responsive to different sway conditions to meet the needs of their particular situation” as taught in Mangini et al. (column 5 lines 30-32).
Claim 25: Haipus modified by Suihkonen et al., Marien et al. and Mangini et al. discloses a method where travel of the first elevator group between the transfer floor and discharge floor is inhibited based on a severity of a sway condition, as stated above.  Direct travel to the discharge floor then is inhibited for the first elevator group based on determining that a resonant frequency of the first elevator group would result in a risk of component contact as one or more elevator cars of the first elevator group traverse between the first evacuation floor and the discharge floor, as shown in Mangini et al. (column 2 lines 41-48).

Response to Arguments
Applicants’ arguments filed March 8, 2021 have been fully considered but they are not persuasive.  
Applicants state on page 10 of the response that “it would not be reasonable to consider elevator car C1 of Haipus to be the first elevator group and the combination of elevator cars C1 and C2 of Haipus to be the second elevator group”.  However the claimed first elevator group corresponds to car C1 of Haipus which services the first evacuation floor and the transfer floor, while the claimed second elevator group corresponds to car C2 of Haipus which services the transfer floor and the discharge floor, as shown in Haipus (page 2 ¶ [0020]).  Suihkonen et al., teaches a set of floors serviced by a first elevator group (B) to be unreachable by a second elevator group (A), where the first and second elevator groups are in parallel hoistways, as can be seen from Fig. 1 (column 5 lines 37-41).  Therefore combining the teachings of Suihkonen et al. with the disclosure of Haipus allow a first elevator group and a second elevator group to be arranged in parallel hoistways while only servicing their respective set of floors.  Haipus modified by Suihkonen et al. then properly render obvious applicants’ limitations as required by the claims.  
Applicants further state on page 11 that “the separate action relays that are used to provide physically separate inputs to an elevator controller in combination with bypass relays cannot reasonably be read as teaching or suggesting” the claimed limitations.  However applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 12, 2021